EXHIBIT 10.44 ASSIGNMENT OF DEPOSIT ACCOUNT PRINCIPAL LOAN DATE MATURITY LOAN NO CALL / COLL ACCOUNT OFFICER INITIALS $56,000.00 09-02-2008 09-22-2013 452 086 References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “- - -” has been omitted due to text length limitations. GRANTOR: AMERICAN CONSUMERS, INC. DBA SHOP RITE LENDER: GATEWAY BANK & TRUST 55 HANNAH WAY MAIN ROSSVILLE, GA 30741 5102 ALABAMA HWY RINGGOLD, GA 30736 (706) 965-5500 THIS ASSIGNMENT OF DEPOSIT ACCOUNT dated September 2, 2008, is made and executed between AMERICAN CONSUMERS, INC. DBA SHOP RITE (“Grantor”) and GATEWAY BANK & TRUST (“Lender”). ASSIGNMENT.
